UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-2207


HOMESITE INSURANCE COMPANY,

                 Plaintiff – Appellee,

          v.

KYLE RALEY,

                 Defendant – Appellant,

          and

PATRICK STAPLETON; MIKAL STAPLETON,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:14-cv-00199-CMH-TCB)


Submitted:    June 19, 2015                  Decided:   July 1, 2015


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark T. Foley, SASSCER, CLAGETT & BUCHER, Upper Marlboro,
Maryland, for Appellant. Robert M. Hardy, JORDAN COYNE LLP,
Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kyle    Raley   seeks     to       appeal    the       district        court’s      order

granting default judgment against his co-defendants.                                This court

may    exercise    jurisdiction           only    over    final          orders,    28    U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders,

28    U.S.C.     § 1292   (2012);         Fed.     R.    Civ.       P.    54(b);      Cohen   v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                                    The

order Raley seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                             The case is still

ongoing    against     Raley,        as    there    has       been       no   order      entered

dismissing him from the suit or entering judgment for or against

him.       Accordingly,         we        dismiss       the     appeal        for     lack    of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court   and    argument         would       not    aid      the   decisional

process.

                                                                                     DISMISSED




                                              2